CONFESSION OF ERROR

PER CURIAM.
Upon consideration of the record and the state’s appropriate confession of error, the order below denying the defendant’s motion for jail time credit is reversed and the cause remanded for resentencing.1

. We reject the appellant’s claim that he is entitled to credit against his prison sentence for time spent on community control. See Smith v. State, 615 So.2d 712 (Fla. 2d DCA 1993); Mathews v. State, 529 So.2d 361 (Fla. 2d DCA 1988); State v. Peters, 526 So.2d 747 (Fla. 1st DCA 1988).